           Case 1:20-cr-00393-AKH Document 35 Filed 03/22/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                       :
                                                                 :
                     -v-                                         :   SCHEDULING ORDER
                                                                 :
                                                                 :   20 Cr. 393(AKH)
 MARCO TULIO SUAZO NUNEZ,                                        :
                                                                 :
                                                                 :
                           Defendant.                            :
                                                                 :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties are hereby ordered to appear for a sentencing on March 23, 2021 at

10:00a.m., which sentencing will be held via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the sentencing.

                 Finally, no later than March 22, 2021, at 3:00 p.m., the parties shall jointly submit

to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list of all

counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated:           March 22, 2021                      /s/Alvin K. Hellerstein, U.S.D.J.__________
                 New York, New York                         ALVIN K. HELLERSTEIN
                                                            United States District Judge
